THREADGILL, Acting Chief Judge.
This case is on remand from the Florida Supreme Court. See Johnson v. State, 789 So.2d 955 (Fla.2001). In accordance with the mandate, we remand this cause to the trial court for resentencing, if appropriate, in light of the Florida Supreme Court’s decisions in Grant v. State, 770 So.2d 655 (Fla.2000); State v. Cotton, 769 So.2d 345 (Fla.2000); McKnight v. State, 769 So.2d 1039 (Fla.2000); and Ellis v. State, 762 So.2d 912 (Fla.2000).
Reversed and remanded.
ALTENBERND and GREEN, JJ., Concur.